DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In view of the amendment, previous 102(a)(1) rejection on claims 1-4 over Brando (FR 2 660 212 and its English translation) is hereby withdrawn since Brando does not teach instant capsule shell consisting of agar (Brando’s capsule wall is formed from a mixture of agar, a capsule destroying agent and purified water).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al (JP2003-238351, its machine-assisted English translation and its DERWENT English abstract) in view of Fournial et al (US 2011/0002865 A1).
Kobayashi teaches (see English abstract) a capsule-containing skin care composition having absolute value of ≤0.01 for the difference between specific gravity of oC.  Kobayashi teaches that the capsules in such skin care composition uniformly disperses in the external phase because the external phase having high viscosity suppresses time-dependent motion of capsule and prevents floating of capsules in external phase.   
Specifically, in Kobayashi’s Example 9 (see English translation), (i) external phase (instant aqueous medium) was prepared by compounding: purified water (balance); 1 mass% of glycerin; 5 mass% of dipropylene glycol; 1 mass% of polyethylene glycol (Mw 1500); 0.13 mass% of Carbomer; 0.05 mass% of 2-amino-2-methyl-1-propanol; 0.01 mass% of trisodium edetate; 0.05 mass% of magnesium ascorbyl phosphate; 14 mass% of ethanol; 0.2 mass % of polyoxymethylene hydrogenated castor oil; and appropriate amount of paraben (the external phase had specific gravity of 0.987 at 20oC and viscosity of 1800 mPa.s at 20oC).  (ii) Encapsulating agent (instant shell of the capsule) was formed from 1 mass% of agar and 99 mass% of glycerin and purified water.  (iii) Capsule content (inclusion component – instant encapsulated oil component) was prepared by compounding 50 mass% of methylphenylpolysiloxane; remaining quantity of glyceryl trioctanoate (instant oil component); appropriate amount of Red No.225 (instant colorant); and appropriate amount of perfume.  The capsule content had specific gravity of 0.99 at 20oC. 
With respect to instant shell of the capsule consisting of agar, although Kobayashi’s Example 9 teaches encapsulating agent formed of agar and glycerin, Kobayashi clearly teaches (see [0020] of English translation) the equivalence of agar and agar and glycerin both as particularly preferred materials for forming its capsule film Kobayashi teaches instant shell of the capsule consisting of agar.  
With respect to instant low molecular polyol (polyol having Mw of not greater than 8,000 according to [0049] of present specification) present in the amount of 7 mass% or greater, Kobayashi’s Example 9 contains 7 mass% in total of polyols (glycerin, dipropylene glycol and polyethylene glycol (Mw 1500)). 
With respect to instant at least one polymer chosen from an alkyl(meth)acrylate copolymer (optionally crosslinked), a (meth)acrylic acid-alkyl (meth)acrylate copolymer or its salt (optionally crosslinked) or a polysaccharide, as stated above, Kobayashi uses Carbomer (as a thickener) in its Example 9 (see Example 9, [0005], [0017] and [0029]), which is not instant at least one polymer.  However, as evidenced by Fournial ([0149] and [0151]), it is well known in the art that carbomers (such as Carbopol 1342 or Carbopol 1382) and acrylate/C10-C30 alkyl acylate crosspolymers (such as Pemulen TR-1 or Pemulen TR-2) are equivalently or interchangeably used as thickeners in cosmetic compositions (furthermore, Fournial teaches ([0149] and [0156]) that polysaccharides can also be used as a thickener).  It would have been obvious to one skilled in the art to use acrylate/C10-C30 alkyl acrylate crosspolymers, such as Pemulen TR-1 or Pemulen TR-2 (instant alkyl (meth)acrylate copolymer (crosslinked) – see [0042] of present specification) as a thickener in Kobayashi’s cosmetic composition with a reasonable expectation of success.  Therefore, Kobayashi in view of Fournial renders obvious instant at least one polymer chosen from an alkyl(meth)acrylate copolymer (optionally crosslinked), a (meth)acrylic acid-alkyl (meth)acrylate copolymer or its salt (optionally crosslinked) or a polysaccharide. 
Thus, Kobayashi in view of Fournial renders obvious instant claims 1 and 2.
With respect to instant claim 3, as stated above, in Kobayashi’s Example 9, the external phase (instant aqueous medium) had specific gravity of 0.987 and the capsule content had specific gravity of 0.99.  Thus, Kobayashi’s capsule has a different specific gravity from the aqueous medium as instantly recited in claim 3.  Therefore, Kobayashi in view of Fournial renders obvious instant claim 3.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 2 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11, 12, 14, 15 and 19 of copending Application No. 17/415,693 (reference application) in view of Kobayashi et al (JP2003-238351, its machine-assisted English translation and its DERWENT English abstract). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reason:
Claims 11 and 14 of App.’693 teaches a liquid cosmetic containing a capsule in an aqueous phase, wherein the capsule comprises an agar shell encapsulating an oil component, which can include colorants, and the aqueous phase comprises a thickener chosen from (meth)acrylic polymers, polysaccharides and mixtures thereof.  Claim 15 of App.’693 teaches that the (meth)acrylic polymers can be alkyl(meth)acrylate copolymer or (meth)acrylic acid-alkyl (meth)acrylate copolymer.  Furthermore, claim 19 of App.’693 teaches that the aqueous phase contains a low molecular polymer.  Thus, claims 11, 12, 14, 15 and 19 of App.’693 teach instant claims 1 and 2 except for instant content for the low molecular polyol (7 mass% or greater).  However, as discussed above in Paragraph 7, Kobayashi teaches using such low molecular polymer in the amount of 7 mass%.  It would have been obvious to one skilled in the art to use a low molecular polymer in the amount of 7 mass% in the aqueous phase of the liquid cosmetic composition of the claims of App.’693 with a reasonable expectation of success.  Thus, claims 11, 12, 14, 15 and 19 of App.’693 in view of Kobayashi renders obvious instant claims 1 and 2.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.   Instant 103 rejection over Kobayashi in view of Fournial can be overcome by incorporating the subject matter of instant claim 4 into claim 1:  Kobayashi aims to have its capsules uniformly dispersed in the external phase (aqueous medium) and thus does not teach or suggest instant limitation of claim 4 “wherein the capsule separates out from the aqueous medium when housed in a container, and shaking the container allows the capsule to be in a dispersed state in the aqueous medium until the cosmetic is applied.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIN J. LEE whose telephone number is (571)272-1333.  The examiner can normally be reached on M-F 9 am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/SIN J LEE/Primary Examiner, Art Unit 1613                                                                                                                                                                                                        February 23, 2022